           Case 2:17-cv-02093-RFB-VCF Document 52 Filed 09/07/21 Page 1 of 2




1

2

3

4                             UNITED STATES DISTRICT COURT
5                                    DISTRICT OF NEVADA
6                                              ***
7     OMAR AYALA,                                   Case No. 2:17-cv-02093-RFB-VCF
8           Petitioner,                                            ORDER
9           v.
10
      CALVIN JOHNSON, et al.,
11
            Respondents.
12

13

14         In this habeas corpus action, Petitioner Omar Ayala, represented by appointed
15   counsel, filed a fourth amended habeas petition on May 13, 2021 (ECF No. 46). After a
16   30-day extension of time, the respondents were due on September 10, 2021, to respond
17   to Ayala’s fourth amended petition. See Order entered April 13, 2021 (ECF No. 45) (90
18   days for response); Order entered August 6, 2021 (30-day extension).
19         On September 2, 2021, Respondents filed a motion for extension of time (ECF No.
20   51), requesting a 32-day extension, to October 12, 2021, to respond to Ayala’s fourth
21   amended petition (October 11 is a holiday). Respondents’ counsel states that the
22   extension of time is necessary because of his obligations in other cases. Petitioner does
23   not oppose the motion for extension of time. The Court finds that Respondents’ motion
24   for extension of time is made in good faith and not solely for the purpose of delay, and
25   there is good cause for the extension of time requested.
26         IT IS THEREFORE ORDERED that Respondents’ Motion for Extension of Time
27   (ECF No. 51) is GRANTED. Respondents will have until and including October 12, 2021,
28   to respond to the fourth amended petition for writ of habeas corpus.
                                                1
           Case 2:17-cv-02093-RFB-VCF Document 52 Filed 09/07/21 Page 2 of 2




1           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered April 13, 2021 (ECF No. 45) will remain in effect.

3           DATED THIS 3rd day of September, 2021.
4

5
                                               RICHARD F. BOULWARE, II,
6                                              UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  1
